DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The examiner would like to withdraw Election/Restriction, mailed 04/12/2021 and rejoin Group I; claims 1-18 and Group II; claims 19, 20, See Applicant’s remarks, page 7, filed 06/08/20201. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita US 20140362507  in view of Endo US 20060061695 further in view of Cho US 8,860,656.
As to claim 15, Kinoshita teaches device, said terminal comprising: a primary body having a first display screen, and at least one side of the primary body is provided with an accommodation mechanism and a first connection mechanism for combining a main body and display part (see fig. 1, 14, paragraph 0004; a display part having a display; a hinge mechanism connecting said main body part to said display part; paragraphs 0024, 0025; view of an electronic device 10 according to one embodiment of the present invention, showing a state where a display part 14 is opened from a main body part 16 by means of hinge mechanisms 12L and 12R so that both will be essentially perpendicular to each other), and the first connection mechanism has a retracted state in which the first connection mechanism is accommodated in the accommodation mechanism and an protruded state (see paragraph 0004; a leg portion that protrudes/retracts from said upper face or said lower face of said main body part in response to rotational movement of said display part from the 180-degree position to the 360-degree position relative to said main body part; paragraphs 0030, 0031; A pair of right and left upper leg portions (leg portions or cushion portions) 24, are provided at the rear side of the upper face 16a of the main body part 16. The upper leg portions 24 are extendable and retractable from openings provided in the upper face 16a of the main body part 16, specifically from openings 25 formed in an upper cover 22a of the main body housing 22 (see FIG. 4 and FIG. 8). Kinoshita fails to teach in which the first connection mechanism is ejected from the accommodation mechanism. Endo teaches which the first connection mechanism is ejected from the accommodation mechanism (see fig. 5C, paragraph 0029; When the lever 9 is pressed down by a user, the shaft 91 is forced to move downward against the expansion force of the spring 94, which results in the latch pin 93 to be retracted downward and allows the sector protrusion 65 to be released (see FIG. 5B). Thus, the lower part of the LCD 600 is protruded outward by the expanding force of the LCD springs 104 to the protruded position, as shown in FIG. 5C). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Endo into the system of Kinoshita in order to provide a device with LCD figured to be movable with retract position and protrude position. The combination of Kinoshita and Endo fails to teach wherein the terminal is multi-screen terminal. Cho teaches wherein the terminal is multi-screen terminal (see Fig. 1, 10, 13, col. 4, lines 39-60; More specifically, FIG. 1-(1) shows one embodiment in which a first display 10 and a second display 11 serve as the flexible display unit 13. In the present embodiment, the flexible display unit 13 may include the first display 10 and the second display 11. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Cho into the system of Kinoshita and Endo in order to provide a device with flexible display.
As to claim 16, the combination of Kinoshita, Endo and Cho teaches, wherein the accommodation mechanism comprises an accommodation cavity (see Kinoshita fig. 1, 14, paragraph 0004; a display part having a display; a hinge mechanism connecting said main body part to said display part; paragraphs 0024, 0025; view of an electronic device 10 according to one embodiment of the present invention, showing a state where a display part 14 is opened from a main body part 16 by means of hinge mechanisms 12L and 12R so that both will be essentially perpendicular to each other) and an ejection mechanism, and the accommodation cavity is configured to accommodate the first connection mechanism, and the ejection mechanism is configured to make the first connection mechanism be ejected from the accommodation cavity (see Endo fig. 5C, paragraph 0029; When the lever 9 is pressed down by a user, the shaft 91 is forced to move downward against the expansion force of the spring 94, .
Allowable Subject Matter
3.	Claims 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 17, the applied reference fails to teach wherein the ejection mechanism is disposed at a middle portion of the accommodation cavity, or is disposed at both ends of the accommodation cavity, respectively; the first connection mechanism comprises a main housing, a connection shaft and a connection wire provided in an inner cavity of the main housing.
As to claim 18, the applied reference fails to teach wherein the first connection mechanism further comprises a detection component, and the detection component comprises a detection reed, a single-screen detection contact, and a multi-screen DB2/ 41018800.15Application No.: 16/627,959 detection contact, and the detection reed is disposed on the connection shaft, and the single- screen detection contact and the multi-screen detection contact are arranged on an inner wall of a position-limiting groove, respectively; when the detection reed is in contact with the single- screen detection contact to be conductive, a control signal for the mobile terminal in a single- screen working mode is provided; when the detection reed is in contact with the multi-screen detection contact to be conductive, a control signal for the mobile terminal in a multi-screen working mode is provided.
4.	Claims 1-14, 19, 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claim 1, Endo US 20060061695 teaches lighting apparatus for liquid crystal display; Cho et al US 8,860,656 teaches portable device and control method for the same; Kinoshita et al US 2014 teaches electronic device with rotatable display and keyboard. However, the teaching of the prior art either combined or alone fails to teach one side of the secondary body being provided with a second connection mechanism; the first connection mechanism in the protruded state being configured to 
Dependent claims 2-14 are allowable for the same reason.
As to independent claim 19, Endo US 20060061695 teaches lighting apparatus for liquid crystal display; Cho et al US 8,860,656 teaches portable device and control method for the same; Kinoshita et al US 2014 teaches electronic device with rotatable display and keyboard. However, the teaching of the prior art either combined or alone fails to teach wherein the terminal further comprises a detection component, and the detection component comprises a detection reed, a single-screen detection contact, and a multi-screen detection contact; and the control method comprises: providing a control signal for the mobile terminal in a single-screen working mode when it is determined that the single-screen detection contact and the detection reed are conductive; providing a control signal for the mobile terminal in a multi-screen working mode when it is determined that the multi-screen detection contact and the detection reed are conductive.
Dependent claim 20 is allowable for the same reason.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.